PER CURIAM
The state petitions for reconsideration. In State v. Nelson, 224 Or App 193, 197 P3d 1130 (2008), we affirmed defendant’s conviction but remanded for resentencing in light of State v. Ice, 343 Or 248, 170 P3d 1049 (2007), rev’d and rent’d sub nom Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009). The state now argues that, in light of the United State’s Supreme Court’s decision in Ice, our remand for resentencing was erroneous. The state is correct that the case is now controlled by that decision. Accordingly, we modify our opinion and affirm.
Reconsideration allowed; former disposition withdrawn; former opinion modified and adhered to as modified; affirmed.